DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nacelles configured to rotate separately of claim 2; and the pylon of claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
According to claim 2 and the specification, paragraph 0049, it is unclear if the nacelles are rotating separately of the wings, other nacelles, or both.  Further, since no further description is given and the features are not shown in the figures, it is unclear how rotating one side of the nacelles would result in stable flight.  The Applicant seems to be claiming a feature that they are not performing or not disclosing/reciting in a clear way.  The Examiner is not sure if the Applicant is trying to claim that the nacelles can move independently from one another.  
Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In claim 8, “the pylon” is referring to the pylon in claim 7.  This pylon (shown in figures as pylon 110) was not disclosed with any landing gear or even being in contact with the ground.  There are other pylons in the specification (shown as pylons with landing gear 120) that were disclosed with landing gear (120) but not the pylon connecting the mission modular pod to the VTOL aircraft (pylon 110, which is the pylon recited in claim 7).  It is unclear how pylon (110) could have landing gear with the mission modular pod in the way, unless the pod has the landing gear (not disclosed).  It appears that claim 8-10 should be claiming the pylons that are disclosed as having landing gear (120).  Claims 9 & 10 depend on claim 8.  

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 17 recites “a standard 20-foot container” without defining what is meant by a standard container.  For compact prosecution, the Examiner is interpreting “a standard 20-foot container” in claim 17, line2, as -- a standard 20-foot freight container --.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrov (US Patent No. 10,556,679 B2).  
Regarding claim 1
	Petrov teaches a vertical takeoff and landing (VTOL) aircraft (See figures 1-15, ref # 10) comprising: a fuselage; (See figures 1-15, ref # 12) a plurality of wings, (See figures 1-15, ref # 14A & 14B) each wing (See figures 1-15, ref #14A & 14B) having at least a portion configured to rotate into a vertical position for takeoff and landing (See figures 1A & 3) and rotate into a horizontal position for flight; (See figures 1C & 2) a plurality of nacelles, (See figure 8, ref # 82) each nacelle (See figure 8, ref # 82) being coupled to a wing of the plurality of wings; (See figures 1-15, ref # 14A & 14B) a plurality of rotors, (See figure 8, ref # 84) each rotor (See figure 8, ref # 84) being coupled to a corresponding nacelle, (See figure 8, ref # 82) the corresponding nacelle (See figure 8, ref # 82) housing at least one motor (See column 8, lines 6-42 & figure 8, ref # 16) configured to rotate the rotor; (See column 10, lines 6-22 & figure 8, ref # 84) and a flight controller configured to perform collective pitch control (See column 8, Hines 6-42) of the plurality of rotors, (See figure 8, ref # 84) wherein the collective pitch control performs alteration of angles of all blades (See figure 8, ref # 84) in each respective rotor, (See column 8, lines 6-42, column 10, lines 6-22, & figure 8, ref # 84) wherein the flight controller is further configured to perform the collective pitch control to produce thrust vectoring that stabilizes a load coupled to the VTOL aircraft.  (See column 8, lines 6-42 & figures 1-15, ref # 10)  

Regarding claim 2
	Petrov teaches wherein each nacelle (See figure 8, ref # 16) of the plurality of nacelles (See figures 6, 8, 14, & 15, ref # 16) is configured to rotate separately into the vertical position for the takeoff and landing. (See figures 6, 8, 14, & 15)  

Regarding claim 3
	Petrov teaches further comprising: landing gear (See figures 9-12, ref # 92) coupled to one or more nacelles (See figures 9-12, ref # 16 & 94) or to one or more wings; (See figures 9- 12, ref # 14A & 14B) wherein the landing gear (See figures 9-12, ref # 92) is rotated during the takeoff and landing. (See column 10, lines 24-44 & figures 1A-3 & 9-12)  

Regarding claim 4
	Petrov teaches wherein the flight controller is further configured to perform RPM control of the plurality of rotors (See figure 8, ref # 84) and to perform adjustment of rotation speed of each rotor (See figure 8, ref # 84) individually. (See column 8, lines 6-42)  

Regarding claim 18
	Petrov teaches wherein, in a parking position, (See figure 9) the VTOL aircraft (See figures 1-15, ref # 10) is configured to be loaded or unloaded from multiple angles. (See figures 9-12)  

Claim(s) 1, 3, 6-10, 12, 16, & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCullough et al. (Pub No. US 2018/0339769 A1).  
Regarding claim 1
	McCullough teaches a vertical takeoff and landing (VTOL) aircraft (See figures 1A-1F, & 3A-3F, ref # 10) comprising: a fuselage; (See figures 1A-1F, & 3A-3F, ref # 50) a plurality of wings, (See figures 1A-1F, & 3A-3F, ref # 14 & 16) each wing (See figures 1A-1F, & 3A-3F, ref # 14 & 16) having at least a portion configured to rotate into a vertical position for takeoff (See figures 1A, 1C, 1E, 3A, & 3B) and landing and rotate into a horizontal position for flight; (See figures 1B, 1D, 1F, & 3D-3F) a plurality of nacelles, (See figures 1A-1F, & 3A-3F, ref # 28a-28d) each nacelle (See figures 1A-1F, & 3A-3F, ref # 28a-28d) being coupled to a wing of the plurality of wings; (See figures 1A-IF, & 3A-3F, ref # 14 & 16) a plurality of rotors, (See figures 1A-1F, & 3A-3F, ref # 38a-38d) each rotor (See figures 1A-1F, & 3A-3F, ref # 38a-38d) being coupled to a corresponding nacelle, (See figures 1A-1F, & 3A-3F, ref # 28a-28d) the corresponding nacelle (See figures 1A-1F, & 3A-3F, ref # 28a-28d) housing at least one motor (See figures 1A-1F, & 3A- 3F, ref # 32a-32d) configured to rotate the rotor; (See figures 1A-1F, & 3A-3F, ref # 38a-38d) and a flight controller configured to perform collective pitch control (See paragraphs 0007 & 0060) of the plurality of rotors, (See figures 1A-1F, & 3A-3F, ref # 38a-38d) wherein the collective pitch control (See paragraphs 0007 & 0060) performs alteration of angles of all blades (See figures 1A-1F, & 3A-3F, ref # 38a-38d) in each respective rotor, (See figures 1A-1F, & 3A- 3F, ref # 38a-38d) wherein the flight controller (See figure 8, ref # 108) is further configured to perform the collective pitch control to produce thrust vectoring that stabilizes a load coupled to the VTOL aircraft. (See paragraphs 0040, 0065, & 0068)  

Regarding claim 3
	Petrov teaches further comprising: landing gear (See figures 1A-1F, & 3A-3F, ref # 44a-44d) coupled to one or more nacelles (See figures 1A-1F, & 3A-3F, ref # 26/28a-28d) or to one or more wings: (See figures 1A-1F, & 3A-3F, ref # 14 & 16) wherein the landing gear (See figures 1A-1F, & 3A-3F, ref # 44a-44d) is rotated during the takeoff and landing. (See figures 1A-1F, & 3A-3F)  

Regarding claim 6
	Petrov teaches further comprising a mission modular pod (See figures 1A-1F, & 3A- 3F, ref # 50) removably coupled to the VTOL aircraft. (See paragraph 0039 & figures 1A-1F, & 3A-3F, ref # 10)  

Regarding claim 7
	Petrov teaches wherein the mission modular pod (See figures 1A-1F, & 3A-3F, ref # 50) is removably coupled to the VTOL aircraft (See figures 1A-1F, & 3A-3F, ref # 10) at a base of a pylon (See figures 1A-1F, & 3A-3F, ref # 18 & 20) located at a bottom surface of the VTOL aircraft. (See paragraph 0039 & figures 1A, 1C, 1E, 3A, & 3B, ref # 10)  

Regarding claim 8
	Petrov teaches wherein: the pylon (See figures 1A-1F, & 3A-3F, ref # 18 & 20) further comprises landing gear; (See figures 1A-1F, & 3A-3F, ref # 44a-44d via the wings and nacelles) and the pylon (See figures 1A-1F, & 3A-3F, ref # 18 & 20) is configured to rotate during takeoff and landing. (See figures 1A-1F, & 3A-3F)  

Regarding claim 9
	Petrov teaches wherein the landing gear (See figures 1A-1F, & 3A-3F, ref # 44a- 44d) is sufficiently spaced to enhance ground stability during loading and unloading of cargo.  (See figures 1A-1F, & 3A-3F, ref # 50)  

Regarding claim 10
	Petrov teaches wherein the landing gear (See figures 1A-1F, & 3A-3F, ref # 44a- 44d) is sufficiently spaced to facilitate maneuvers during the takeoff and landing. (See figures 1A, 1C, 1E, 3A, & 3B)  

Regarding claim 12
	Petrov teaches wherein an interface between the mission modular pod (See figures 1A-1F, & 3A-3F, ref # 50) and the pylon (See figures 1A-1F, & 3A-3F, ref # 18 & 20) is adjustably configured for movement of a payload (See figures 1A-1F, & 3A-3F, ref # 50) relative to a fore-aft axis of the VTOL aircraft.  (See paragraphs 0040, 0043, & figures 3D-3F, ref # 10)  

Regarding claim 16
	Petrov teaches wherein both the plurality of rotors (See figures 1A-1F, & 3A-3F, ref # 38a-38d) and the plurality of wings (See figures 1A-1F, & 3A-3F, ref # 14 & 16) are configured to rotate in a tilt-wing configuration.  (See figures 3A-3F)  

Regarding claim 18
	Petrov teaches wherein, in a parking position, (See figures 1A, 1C, 1E, & 3A) the VTOL aircraft (See figures 1A-1F, & 3A-3F, ref # 10) is configured to be loaded or unloaded from multiple angles.  (See figures 1A, 1C, 1E, & 3A)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (Pub No. US 2018/0339769 A1) as applied to claim 12 above, and further in view of McCullough et al. (Pub No. US 2018/0339769 A1).  
Regarding claim 13
	McCullough teaches wherein the pylon (See figures 3D-3F, ref # 18 & 20) further configures to position the payload (See figures 3D-3F, ref # 50) relative to the fore-aft axis of the VTOL aircraft.  (See paragraphs 0040, 0043, & figures 3D-3F, ref # 10)  
	McCullough is silent about motors to position the payload.  
	However, McCullough teaches motors for moving structures.  (See paragraphs 0026 & 0028)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pylon that further comprises motors configured to position the payload relative to the fore-aft axis of the VTOL aircraft, since motors are well-known to actuate structures.  

Regarding claim 14
	McCullough teaches wherein the aircraft (See paragraphs 0040, 0043, & figures 3D-3F, ref # 10) is configured to position the payload (See paragraphs 0040,0043, & figures 3D-3F, ref # 50) to optimize a center of gravity of the VTOL aircraft.  (See paragraphs 0040,0043, & figures 3D-3F, ref # 10)  
	McCullough is silent about motors to position the payload.  
	However, McCullough teaches motors for moving structures.  (See paragraphs 0026 & 0028)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have motors that are configured to position the payload to optimize a center of gravity of the VTOL aircraft, since motors are well-known to actuate structures.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (Pub No. US 2018/0339769 A1) as applied to claim 6 above, and further in view of Evans (Pub No. US 2020/0361324 A1).  
Regarding claim 11
	McCullough is silent about wherein the mission modular pod further comprises energy storage configured to recharge energy storage within the VTOL aircraft.  
	However, Evans teaches wherein the mission modular pod (See figures 1A & 2A, ref # 100) further comprises energy storage configured to recharge energy storage within the VTOL aircraft. (See paragraphs 0010, 0079, & figures 1A & 2A, ref # 200)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a mission modular pod further comprises energy storage configured to recharge energy storage within the VTOL aircraft as taught by Evans in the aircraft of McCullough, so as to recharge the aircraft battery.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (Pub No. US 2018/0339769 A1) as applied to claim 1 above, and further in view of Weekes et al. (Pub No. US 2021/0107620 A1).  
Regarding claim 17
	McCullough does not teach wherein the VTOL aircraft is configured to fit into a standard 20-foot container.
	However, Weekes teaches wherein the VTOL aircraft (See figures 1 & 8A-8D, ref # 100 & 800) is configured to fit into a standard 20-foot container.  (See paragraphs 0009, 0025, 0038, 0061, 0069, 0078, & figures 8A-8D, ref # 860)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a VTOL aircraft is configured to fit into a standard 20-foot container as taught by Weekes in the aircraft of McCullough, so as to transport the aircraft.  

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.  
The Applicant argues on pages 1-2 of the remarks, that the figures show the nacelles configured to rotate separately in figures 2, 6, & 7.  
The Examiner respectfully disagrees.  In figures 2, 6 & 7, as well as the other figures, show the nacelles either in a horizontal position, (See figures 1A, 1B, 2, 3A, 3B, 4A, 4B, 6, 7, & 12) a vertical position, (See figures 3C, 5, 7, 8, 9, 10, & 11) or transitioning position.  (See figure 7) All the nacelles are shown moving together in the figures and not rotating separately into the vertical position for the takeoff and landing.  
The Applicant argues on pages 1 & 2 of the remarks, that the figures show landing gear on the pylon of claim 8 and that the pylon of claim 8 is the same pylon of claim 7.  
The Examiner respectfully disagrees.  As recited “the pylon” of claim 8 is the said pylon of claim 7.  However, the pylon of claim 7 is the pylon (See figures # 110) that the mission modular pod (112) is removably coupled to the aircraft at the base of the pylon.  As such, this pylon, (See figures, ref # 110) based on the figures and specification, never comes in contact with the ground and the mission modular pod would be interfering with the landing gear if on this pylon.  There are other pylons disclosed in the figures and specification that has landing gear.  (See figures, pylons attached to landing gear 120) Therefore, the figures do not show the recited pylon of claim 8 as having landing gear nor is it disclosed.  As claimed, it not only is not shown but creates a 112 issue.  
Therefore the claim objections are maintained for these features.  
The Applicant argues on pages 2-3 of the remarks, that it is clear to one of ordinary skill in the art that the plurality of nacelles would rotate separately from one another.  
The Examiner respectfully disagrees.  While this could be an interpretation of claim 2, it is not clear since this is not disclosed or shown in the specification or figures.  From what is disclosed throughout the specification and figures, at best, each wing would be able to rotate separately, however, it is unclear how this would lead to stable flight it one wing was vertical and one was horizontal based on the discloser.  It appears the Applicant is reciting a feature that they did not disclose in the specification.  
The Applicant argues on pages 2 & 3 of the remarks, that the pylon of claim 8 is the same pylon of claim 7 and that landing gear was described in the specification.  
The Examiner respectfully disagrees.  The landing gear on a pylon is described in the specification and is shown in the figures, see figures 2 & 5-8, ref # 120.  However, the landing gear is on different pylons (See pylons with landing gear 120) as the pylon (See figures 1A & 5-8, ref # 110) recited in claim 7 that the mission modular pod (See figures 1A & 5-8, ref # 112) removably coupled at the base of the pylon.  (See figures 1A & 5-8, ref # 110)  It is unclear how this pylon (110) would have landing gear based on the disclosure and figures, specifically figures 5-8, since the mission modular pod would be in the way of landing gear for this pylon (claim 7).  Further, this pylon (110), based on the disclosure and figures (figures 5-8 specifically) does not appear to be near the ground like the other pylons which do have landing gear.  
The Applicant argues on page 3 of the remarks, that they removed the abbreviation “ISO”.  
The Examiner agrees; however, the claim now recites a “standard 20-foot container”.  This is also unclear as a standard container is not defined.  However, in paragraph 0008 of the specification refers to a standard sized freight container, which a standard freight container or standard sized freight container would be known in the art and is how the Examiner is interpreting the claim for compact prosecution.  (See above)  
Therefore the 112 rejections of claims 2, 8-10, & 17 are maintained.  
The Applicant argues on pages 3 & 4 of the remarks, that neither of the references Petrov and McCullough teach thrust vectoring to stabilize a load coupled to VTOL aircraft and only stabilize the aircraft.  
The Examiner respectfully disagrees.  As pointed out by Applicant, Petrov and McCullough each use thrust vectoring to stabilize the aircraft.  This would inherently require the load to also be stabilized otherwise the aircraft would not be stabilized.  Without further explanation as to how the aircraft could be stabilized and the load not stabilized at the same time, it is unclear how this could happen.  For example if the load is unstable, it would change the center of gravity of the aircraft and would destabilize the aircraft.  
No further arguments are provided.  
Therefore the Examiner maintains the 102 & 103 rejections above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647